Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				DETAILED ACTION
1.	This is in response to application filed on 03/07/2022 in which claim 1-20 are presented for examination.
					Status of claims
2.	Claims 1-20 are pending, of which claims 1, 8 and 15 are in independent form. 

				Claim Rejections - 35 USC § 112


3.         The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 1-7, 9-10 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Appropriate correction is required.
         Claim 1, 9 and 15 the sentences recites “one of the first position and the second position being a closed fist, a remainder of the first position and the second position being an open palm” seems to be ambiguous in definition. Appropriate correction is requested.
For the prosecution on merits, examiner assumes as first and second position corresponds to open and closed fist position. 
If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 6-12, 15, 18 and 20 rejected under 35 U.S.C 103 as being unpatentable over Katakoa (US PG Pub 2017/0099716) published on April 06, 2017 in view of Schalla et al. (US PG Pub 2019/0073043) published on March 07, 2019.

	As per claim 1 and 15,  Katakoa teaches A method of touchless activation of an electrically activated device, comprising: 
comparing, via the processor, the gesture data to a predetermined gesture, the predetermined gesture being created by transitioning a hand from a first position to a second position, one of the first position and the second position being a closed fist, a remainder of the first position and the second position being an open palm(fig 6-10 Para[0032][0055-0057] gesture being compared to predetermined stored gesture.  Predetermined stored gesture includes a gesture indicated by information associated with increasing the brightness of lighting device which corresponds to open and closed fist gesture, as taught by Katakoa); 
determining, via the processor, whether the gesture data matches the predetermined gesture(Para[0032] e.g. matching with predetermined store gesture, as taught by Katakoa); and 
commanding, via the processor, the electrically activated device to change from a first state to a second state(Para[0056] fig 6 adjusting the light based on gesture, as taught by Katakoa).
Katakoa does not explicitly teach receiving, via a processor and through a sensor in an aircraft cabin, gesture data; 
	On the other hand, Schalla teaches receiving, via a processor and through a sensor in an aircraft cabin, gesture data (fig 2-3 Para[0006] receiving gesture input via camera from a aircraft passenger, as taught by Schalla); 
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Katakoa invention with the teaching of Schalla because doing so would result in increased efficiency and accuracy for user to interact with the aircraft system because of  compartments higher in the cabin, some aircraft systems that the passenger must interface with, such as the reading light, gasper air fan and attendant or crew call button will also be placed at a higher location above the floor of the passenger cabin to further provide increased “personal space”.

	As per claim 8,  Katakoa teaches A gesture-based system, a controller in operable communication with the sensor(Para[006-0010] a controller that controls a lighting characteristic of one or more lighting devices corresponding to gesture, as taught by Katakoa), the controller configured to: 
receive, via a processor and through the sensor, gesture data(Para[008][0048] sensor detects motion gesture, as taught by Katakoa); 
compare, via the processor, the gesture data to a predetermined gesture, the predetermined gesture being created by transitioning a hand from a first position to a second position(fig 6-10 Para[0032][0055-0057] gesture being compared to predetermined stored gesture.  Predetermined stored gesture includes a gesture indicated by information associated with increasing the brightness of lighting device which corresponds to open and closed fist gesture, as taught by Katakoa);; 
determine, via the processor, whether the gesture data matches the predetermined gesture(Para[0032] e.g. matching with predetermined store gesture, as taught by Katakoa); and command, via the processor, an electrically activated device to change from a first state to a second state(Para[0056] fig 6 adjusting the light based on gesture, as taught by Katakoa).
Katakoa does not explicitly teach comprising: an armrest in an aircraft cabin 
a sensor coupled to the armrest and oriented orthogonal to a ground surface in the aircraft cabin 
On the other hand, Schalla teaches comprising: an armrest in an aircraft cabin(fig 1-2 shows aircraft cabin and seat with armrest, as taught by Schalla); 
a sensor coupled to the armrest and oriented orthogonal to a ground surface in the aircraft cabin(fig 1-3 Para[0006]shows aircraft cabin.  receiving gesture input via camera from a aircraft passenger, as taught by Schalla);, as taught by Schalla); 
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Katakoa invention with the teaching of Schalla because doing so would result in increased efficiency and accuracy for user to interact with the aircraft system because of  compartments higher in the cabin, some aircraft systems that the passenger must interface with, such as the reading light, gasper air fan and attendant or crew call button will also be placed at a higher location above the floor of the passenger cabin to further provide increased “personal space”.

	As per claim 6, the combination of Katakoa and Schalla teaches wherein the predetermined gesture further comprises fingers of a user being spread apart and extended distally from the open palm(fig 6 Para[0056], as taught by Katakoa).

	As per claim 7 and 20, the combination of Katakoa and Schalla teaches	wherein the sensor is a motion sensor(Para[008][0048] sensor detects motion gesture, as taught by Katakoa).

	As per claim 9, the combination of Katakoa and Schalla teaches	wherein one of the first position and the second position is a closed fist(fig 4-10 shows closed fist, as taught by Katakoa), and wherein a remainder of the first position and the second position is an open palm(fig 4-10 shows open fist, as taught by Katakoa).

	As per claim 10 and 18, the combination of Katakoa and Schalla teaches wherein the predetermined gesture further comprises fingers of a user being spread apart(fig 4-10 Para[0056], as taught by Katakoa).
	As per claim 11, the combination of Katakoa and Schalla teaches further comprising the electrically activated device in operable communication with the controller, the electrically activated device configured to transition from the first state to the second state in response to the command(fig 5-10 Para[0056-70] changes the lighting based on the position of the hand, as taught by Katakoa).

	As per claim 12, the combination of Katakoa and Schalla teaches further comprising a passenger service unit (PSU), the controller in operable communication with the PSU(Para[0006][0012][0048], as taught by Katakoa).

3.	Claims 2-5, 13-14, 16-17 and 19 rejected under 35 U.S.C 103 as being unpatentable over Katakoa (US PG Pub 2017/0099716) published on April 06, 2017 in view of Schalla et al. (US PG Pub 2019/0073043) published on March 07, 2019 in further view of Jazaery (US PG Pub 2020/0110928) published on April 09, 2020.

	As per claim 2 and 19, the combination of Katakoa and Schalla does not explicitly teach further comprising polling, via the processor, the gesture data.
	On the other hand, Jazaery teaches further comprising polling, via the processor, the gesture data(Para[0069] gesture corresponds to confidence level.  It is obvious to one ordinary skill in the art that confidence level corresponds to polling, as taught by Jazaery).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Katakoa and Schalla invention with the teaching of Jazaery because doing so would result in increased accuracy in intended gesture input for the user.

	As per claim 3, 13 and 16, the combination of Katakoa, Schalla and Jazaery teaches further comprising testing a confidence level of the gesture data matching the predetermined gesture(Para[0069], as taught by Jazaery).

	As per claim 4 and 17, the combination of Katakoa, Schalla and Jazaery teaches wherein testing the confidence level of the gesture data matching the predetermined gesture includes determining a probability the gesture data matches the predetermined gesture(Para[0069][0081-0083], as taught by Jazaery).
	
	As per claim 5, the combination of Katakoa, Schalla and Jazaery teacheswherein the confidence level is greater than 80%(Para[0081-0083], as taught by Jazaery).
	
	As per claim 14, the combination of Katakoa, Schalla and Jazaery teaches wherein testing the confidence level of the gesture data matching the predetermined gesture includes determining a probability the gesture data matches the predetermined gesture, wherein the gesture data matches the predetermined gesture in response to the probability being greater than 80%(Para[0069][0081-0083], as taught by Jazaery).

						


						Conclusion
9.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        Friday, December 16, 2022